UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-1156




In Re:   DANIEL JOHNSON WILLIS,

                                                           Petitioner.



         On Petition for Writ of Mandamus.    (CA-02-143-4-H)


Submitted:   March 20, 2003                  Decided:   March 27, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Daniel Johnson Willis, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Daniel Johnson Willis petitions for a writ of mandamus,

alleging that the district court has unduly delayed acting on his

motion for default judgment filed in his action alleging false

imprisonment by the United States Marshals Service.     He seeks an

order from this court directing the district court to act.   We find

there has been no undue delay in the district court.   Accordingly,

we deny the mandamus petition.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                    PETITION DENIED




                                 2